Citation Nr: 0614155	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the overpayment of pension benefits in the original 
amount of $70 was properly created.

(The issues of entitlement to an increased evaluation for pes 
planus, and entitlement to service connection for residuals 
of a left foot fracture and lower back disorder are 
adjudicated in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  Service records demonstrate that the veteran was 
awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran was scheduled for a hearing before 
a Veterans Law Judge in October 2005, but failed to appear.  
In April 2006, the Board granted the veteran's motion to 
advance on the docket.

The veteran did not request a waiver of recovery of an 
overpayment of pension benefits, but has only challenged the 
validity of the debt.  


FINDINGS OF FACT

1.  In January 1985, the veteran was granted non-service 
connection pension benefits based on his reported countable 
income.

2.  In a January 2001 Medical Expense Report, the veteran 
indicated that he made monthly Medicare (Part B) payments in 
the amount of $227.50 for the first five months in 2000.

3.  An overpayment of pension benefits in the original amount 
of $70 was validly created as a result of the veteran's 
failure to report to VA that the State of Nevada began paying 
his Medicare premiums.  




CONCLUSION OF LAW

The overpayment of pension benefits in the original amount of 
$70 was validly created.  38 U.S.C.A. §§ 5107, 5302 (West 
Supp. 2005); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a) 
(2005); VAOPGCPREC 6-98 (Apr. 24, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to a claim for validity of overpayment 
claims as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO 
properly followed the procedures of 38 C.F.R. § 3.105(h) 
prior to reducing his pension benefits.  In a March 2001 
notice from VA, the veteran was provided ample opportunity to 
dispute the validity of the debt or otherwise support his 
claim.  The rating decision and the Statement of the Case 
advised him of the legal and factual basis for the 
determination.  

Based upon the above, the Board finds that the veteran was 
properly advised of the evidence and/or information necessary 
to substantiate his claim, and the relative duties on the 
part of himself and VA in developing his claim.  The Board 
further finds that no reasonable possibility exists that any 
further development of the claim would be capable of 
producing evidence that would substantiate the claim.  

II.  Validity of Debt

In a January 1985 determination, the RO awarded non-service 
connection pension benefits.  In an Improved Pension 
Eligibility Verification Report dated in June 2001, the 
veteran indicated that he had monthly expenses paid to 
Medicare.  In January 2001, the veteran submitted a Medical 
Expense Report indicating that he made Medicare (Part B) 
payments in the amount of $227.50 for the first five months 
in the year 2000.   Information received by VA indicated that 
the veteran was no longer making Medicare (Part B) or premium 
payments from May 2000.  In a March 2001 letter, the RO 
notified the veteran that his pension payments were to be 
reduced based upon the information that he was no longer 
making monthly Medicare premium payments.  An April 2001 
Audit report showed payments from May 2000 through March 
2001.  The amount actually paid to the veteran from May 2000 
through March 2001 totaled $3,208.  The amount due because of 
the adjusted expenses totaled $3,138.  The difference between 
the two is $70.  

In this case, the Board must determine the lawfulness of the 
debt asserted.  See Smith v. Derwinski, 1 Vet. App. 267 
(1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The veteran 
disputes that he was overpaid pension benefits in the amount 
of $70 and filed both a notice of disagreement and 
substantive appeal.  Thus, the veteran has disputing the 
validity of the debt.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 
38 C.F.R. § 1.911(c) (2005).  However, the veteran's notice 
of disagreement and substantive appeal did not include a 
specific argument, other than asserting that VA should have 
had access to the information that the State of Nevada was 
paying his Medicare premiums from May 2000.  Otherwise, the 
veteran does not appear to be objecting to the findings from 
the Audit report or otherwise denying that he was no longer 
paying monthly Medicare premiums.  

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23 (2005).  Certain expenses, including 
unreimbursed medical expenses, may be deducted from countable 
annual income during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2005).  

Upon review, VA provided the veteran a letter dated in April 
2001, which calculated and explained the $70 of overpaid 
pension benefits.  This calculation took into account the 
discovery that the veteran was no longer making monthly 
Medicare premiums from May 2000.  The veteran does not 
dispute this fact.  Due to the Audit report dated in April 
2001 and information of record, the Board finds that the 
overpayment of pension benefits has been properly calculated.  
Additionally, while the veteran asserted in his substantive 
appeal that VA had access to the fact that he was no longer 
making monthly Medicare premium payments, there is no 
evidence that the creation of the debt at issue is the sole 
result of VA administrative error.  See 38 U.S.C.A. § 
5112(b)(10) (West Supp. 2005); 38 C.F.R. § 3.500(b)(2) (2005) 
(the effective date of reduction or discontinuance of pension 
by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  The 
veteran is assuming that VA would have immediate shared 
access of his financial information from the State of Nevada 
and the Social Security Administration.  However, there is no 
evidence of record showing that VA knew about the changes to 
his medical expenses until January 2001.  The veteran does 
not claim, nor does the evidence show, that he notified VA of 
changes to his medical expenses prior to January 2001.  As 
such, the overpayment of pension benefits in the original 
amount of $70 was properly created.  


ORDER

An overpayment of pension benefits in the amount of $70 was 
properly created.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


